

 

--------------------------------------------------------------------------------

Table of Contents [form_10q.htm] 

EXHIBIT 10.04
SILICON IMAGE, INC.
SUPPLEMENTAL BONUS PLAN FOR FISCAL YEAR 2009
 
 
1.
Purpose

 
The purpose of this Supplemental Bonus Plan For Fiscal Year 2009 (the
“Supplemental Bonus Plan”) is to provide financial incentives for certain
executive1 and non-executive2 employees (“Executives” and “Non-Executives”,
respectively) of Silicon Image, Inc. (the “Company”) to promote the achievement
of the Company’s financial performance goals for the fiscal year ending December
31, 2009 and the achievement by the Executives and Non-Executives in each of the
Company’s functional areas of certain key performance indicators (“KPIs”), for
each functional area identified by the Company’s senior management as
instrumental to achieving the Company’s performance goals for FY 2009.
 
This Supplemental Bonus Plan supplements the Company’s Employee Bonus Plan for
Fiscal Year 2009 (the “FY 2009 Bonus Plan”) to provide for smaller bonuses and
becomes effective only in the event that the Company’s financial performance
meets certain targets yet falls short of the level required for bonuses under
the FY 2009 Bonus Plan.  Any payments made under this Supplemental Bonus Plan
shall offset any payments made under the FY 2009 Bonus Plan.
 
For example, if full Bonus is paid under this Supplemental Bonus Plan, which is
equal to 25% of a Participant’s 100% Bonus under the FY 2009 Bonus Plan, the
remaining target percentage under the FY 2009 Bonus Plan shall be 75% (subject
to the terms and conditions of the FY 2009 Bonus Plan).
 


 
2.
Bonus Pool Establishment and Allocation

 
 a.                 Subject to the terms and conditions of this Supplemental
Bonus Plan, the Company will fund a cash Bonus pool of approximately $1,625,000
(representing 25% of the aggregate amount of the target bonuses of those
employees who are expected to be participants in the FY 2009 Bonus Plan) on
December 31, 2009 (the “Bonus Pool Funding Date”) if:
 
·  
Actual revenue3 for the annual period ending December 31, 2009 (“Actual
Revenue”) equals or exceeds 100% of the Supplemental Bonus Plan revenue (“Plan
Revenue”) target approved by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company; and

 
·  
Operating income determined in accordance with generally accepted accounting
principles less stock-based compensation expense, amortization of intangible
assets and such other extraordinary items as may be determined by the Committee
(“Non-GAAP Operating Income”) for the annual period ending December 31, 2009 is
positive for the 2009 fiscal year.  The determination as to whether Non-GAAP
Operating Income equals or exceeds Supplemental Bonus Plan Non-GAAP Operating
Income shall be made after taking into account the compensation expense
associated with the establishment of the cash Bonus pool..

 



--------------------------------------------------------------------------------

 
1 “Executive” means an employee of the Company at the level of Vice President or
above employed by the Company or any affiliated Company as determined by the
Committee.
 
2 “Non-Executive” means an employee of the Company, other than an Executive,
employed by the Company or any affiliated Company as determined by the
Committee.
 
3 Represents the Company’s total product, development, licensing and royalty
revenues for fiscal year 2009 as reported in the Company’s financial statements.

 
 
1

--------------------------------------------------------------------------------

 

·  
Notwithstanding the foregoing financial targets set forth in (a) above, the
actual amount of the cash Bonus pool on the Bonus Pool Funding Date shall be a
function of (i) the Company’s financial performance with respect to actual
revenue and Non-GAAP Operating Income, (ii) the actual Participants
participating in this Supplemental Bonus Plan as of the Bonus Pool Funding Date
and such Participants’ target Bonuses and (iii) the achievement by Participants
of their KPIs.

 

b.  
 
The Committee has exclusive authority to determine the amount of each
Participant’s target bonus and the actual amount payable to each Participant,
and may amend or terminate the Bonus Plan at any time, as allowed by law.  The
amounts of bonuses, if any, allocable to individual executive employees will be
determined by the Committee in its sole discretion. The amounts of bonuses, if
any, allocable to individual non-executive employees will be determined by the
Registrant’s management and submitted to the Committee for approval. The amounts
of individual bonuses may be less than, equal to or greater than target bonus
levels for the individual’s employee level.

 
  c.
       
In the event the Company achieves the revenue and Non-GAAP Operating Income
metrics set forth herein, then Participants shall be eligible to receive up to
twenty-five percent (25%) of their target bonus as established under the FY 2009
Bonus Plan; provided, however, that the actual Bonus under this Supplemental
Bonus Plan payable to a Participant will be a function of the performance of the
Participant’s functional area against its KPIs.  For example, if a Participant’s
functional area achieves one hundred percent (100%) of its KPIs, then such
Participant shall be eligible to receive 25% of such Participant’s target bonus
under the FY 2009 Bonus Plan; and if such Participant’s functional area achieves
80% of its KPIs, then such Participant shall be eligible to receive 20% (80%
achievement of KPIs x 25% of target bonus) of such Participant’s target bonus
under the FY 2009 Bonus Plan.

 
  d.
.
If the Company fails to achieve the revenue and Non-GAAP Operating Income
metrics described herein, then no bonuses under this Supplemental Bonus Plan
shall be paid.

 
 
3.           Payment
 
Bonuses under this Supplemental Bonus Plan, if any, will be distributed as soon
as reasonably practicable following determination of the amounts of the Bonus
pool and the amounts applicable to Participants provided, however, that
distribution of the Bonus pool funded on December 31, 2009, if any, shall in no
event occur after March 15, 2010.  Participants must be employed by the Company
as employees at the time of computation and distribution in order to be eligible
to receive payment of Bonuses, if any, unless otherwise determined by the
Committee.  In addition, Participants must complete all mandatory training(s)
within the time noted in the notice to employees to be eligible to receive
payment of a Bonus.  The Committee may impose additional eligibility
requirements on payment of any Bonuses in its sole discretion.  It is the
objective of the Committee that the entire calculated pool be distributed to
eligible Participants.
 
4.           Full Force and Effect of FY 2009 Bonus Plan
 
Except as provided above, all other terms and conditions of the FY 2009 Bonus
Plan shall remain in full force and effect during the term of this Supplemental
Bonus Plan.  In the event of a conflict between the terms and conditions of this
Supplemental Bonus Plan and the FY 2009 Bonus Plan, this Supplemental Bonus Plan
shall supersede the FY 2009 Bonus Plan to the extent of such conflict.



                                                                       
 
2

--------------------------------------------------------------------------------

 
